Citation Nr: 0942673	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  05-33 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neck disorder.

(The issue of entitlement to reimbursement of medical 
expenses by the Department of Veterans Affairs (VA) for the 
cost of non-VA medical treatment at a private medical 
facility from March 22 to April 19, 2005, will be the subject 
of a separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to 
October 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In accordance with the Veteran's request, a videoconference 
hearing was scheduled before a Veterans Law Judge at the RO 
in December 2008.  He failed to report to the scheduled 
hearing.  As such, his request for the hearing will be 
considered withdrawn.  38 C.F.R. § 20.704(d) (2009).  
Accordingly, the claim will be adjudicated without further 
delay based upon all the evidence presently of record.


FINDINGS OF FACT

1.  A chronic neck disorder was not manifest during service 
and was not identified until 1999. 

2.  The Veteran's current neck disorder is unrelated to 
service.


CONCLUSION OF LAW

A neck disorder was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

The Veteran's October 1963 service enlistment examination 
report showed normal head, neck, and spine findings but noted 
enlarged tonsils.  Additional service treatment records 
reflect that he was treated for a sore throat, enlarged right 
neck node, inflamed tonsils, swollen neck, and complaints of 
pain on movement of his neck in December 1964.

In addition, the Veteran reported that he constantly hit the 
back of his neck in service when getting into the driver's 
hatch of the armored personnel carrier he often drove, and 
the Board acknowledges that the claimed neck trauma is 
consistent with his documented in-service military 
occupational specialty (MOS) of Combat Engineer or principal 
duties as a Pioneer or Combat Construction Specialist during 
Vietnam service.  In giving due consideration to the places, 
types, and circumstances of his service, in-service trauma to 
the neck is conceded.  38 U.S.C.A. § 1154(a) (West 2002).

	However, there is no further mention of any neck pain or neck 
findings in the service treatment records.  At the time of 
service separation nearly two years later in October 1966, 
his head, neck, and spine were marked as normal.  Therefore, 
service records do not note chronic residuals associated with 
the Veteran's neck at the time of discharge.  

The post-service evidence does not reflect a diagnosis for a 
neck disorder for many years after service discharge.  
Specifically, in an October 1999 VA X-ray report, cervical 
spine findings were listed as mild to moderate osteoarthritis 
of the facets, degenerative changes of the vertebrae, and 
muscle spasm.  Evidence of record also showed that he sought 
treatment for multiple medical problems over the years, 
including a low back disorder, but not his claimed neck 
disorder.  This is the first recorded symptomatology related 
to a neck disorder, coming over 30 years after discharge.  
Therefore, the medical evidence does not reflect continuity 
of symptomatology.

	In addition to the absence of documented post-service 
symptomatology related to a neck disorder for many years, the 
evidence includes the Veteran's statements asserting that his 
currently claimed neck disorder began in and was the result 
of active duty service.  
	
	The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He has 
indicated that he experienced symptoms relating to a neck 
disorder, during service and at the present time.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of neck symptomatology during and after active duty, 
while competent, is nonetheless not credible.  Specifically, 
when asked to identify evidence regarding treatment for a 
neck disorder since service, he indicated that no post-
service records were available showing that he had been 
treated for neck disorder for over 30 years.  In addition, he 
did not assert that he experienced symptoms relating to a 
neck disorder on a continuous basis since discharge from 
active duty.  

	The Board emphasizes the multi-year gap between discharge 
from active duty service (1966) and initial documented 
symptoms related to a neck disorder in approximately 1999 
(over a 30-year gap).  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).  
Therefore, the Board finds that there is no medical or lay 
evidence suggestive of continuity of symptomatology, either 
through the medical evidence or through his statements.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's neck disorder to active duty, despite his 
contentions to the contrary.  There is simply no medical 
evidence of record causally relating his neck disorder to 
active service.

The Board has also considered the Veteran's statements 
asserting a nexus between his currently-diagnosed neck 
disorder and active duty service.  While the Board reiterates 
that he is competent to report symptoms as they come to him 
through his senses, a neck disorder is not the type of 
disorder that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal.  Here, the Board attaches greater probative weight to 
the clinical findings than to his statements.  See Cartright, 
2 Vet. App. at 25.  As stated above, evidence of record, 
including service treatment records and the post-service VA 
treatment records, does not show treatment for or a diagnosis 
of a chronic neck disorder in service or for many years after 
service.

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in June 2003 and February 2005 that fully 
addressed all notice elements and the June 2003 letter was 
sent prior to the initial RO decision in this matter.  The 
letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

With respect to the Dingess requirements, in October 2008, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained all available service treatment 
records and all relevant VA outpatient treatment records.  
Further, the Veteran submitted copies of additional service 
treatment records as well as private treatment records and 
medical bills.  He also submitted written statements 
discussing his contentions. 

Moreover, the Board finds that a VA examination is not 
warranted.  Given the absence of identified symptomatology 
for many years after separation, and no competent evidence of 
a nexus between service and the Veteran's claimed disorder, a 
remand for a VA examination would unduly delay resolution.

Further, the Board has determined that there is no medical or 
lay evidence suggestive of continuity of symptomatology, 
either through the medical evidence or through his 
statements.  In addition, the Board finds that the medical 
evidence of record is sufficient to make a decision on the 
claim.  Therefore, remand for a VA examination is not 
warranted.  The available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for a neck disorder is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


